1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   DANNY JAMES COHEA,                             )   Case No. 1:19-cv-01281-LJO-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER ADOPTING FINDINGS AND
13          v.                                      )   RECOMMENDATIONS, AND DIRECTING
                                                        PLAINTIFF TO PAY THE $400.00 FILING FEE
14                                                  )   WITHIN THIRTY DAYS OR THE ACTION WILL
     DAVE DAVEY, et al.,
                                                    )   BE DISMISSED
15                  Defendants.                     )
                                                    )   [ECF No. 3]
16                                                  )

17          Plaintiff Danney James Cohea is appearing pro se in this civil rights action pursuant to 42

18   U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

19   636(b)(1)(B) and Local Rule 302.

20          On September 17, 2019, the Magistrate Judge issued Findings and Recommendations

21   recommending that Plaintiff’s application to proceed in forma pauperis in this action be denied

22   because he has suffered three or more strikes under 28 U.S.C. § 1915(g). The Findings and

23   Recommendations were served on Plaintiff and contained notice that objections were due within

24   fourteen days. No objections have been filed and the time to do so has expired.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

26   novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and
27   Recommendations to be supported by the record and by proper analysis.

28   ///

                                                        1
1         Based on the foregoing, it is HEREBY ORDERED that:

2         1.    The Findings and Recommendations filed on September 17, 2019, are adopted in full;

3         2.    Plaintiff’s application to proceed in forma pauperis is denied;

4         3.    Plaintiff shall pay the $400.00 filing fee in full within thirty days from the date of

5               service of this order; and

6         4.    The failure to pay the filing fee in full will result in dismissal of the action.

7
8    IT IS SO ORDERED.

9      Dated:   October 7, 2019                           /s/ Lawrence J. O’Neill _____
10                                              UNITED STATES CHIEF DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
